DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application claims the benefit of U.S. Provisional Application Serial No. 63/036,937, entitled "Method And Apparatus With Multi-Configuration I-IARQ Message" and filed on June 9, 2020.
Acknowledgement
3.	Acknowledgment is made of Applicant’s submission of present application, dated April 23, 2021. Claims 1-26 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1, 3-8, 10-15, 17-22, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei (US 2021/0135946).
Regarding claim 1, Babaei teaches the method of wireless communication of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE);” in fact, the embodiment regards to the wireless device with a base station in the prior art teaches the limitation of “the method of wireless communication of a user equipment (UE)” in the instant application), comprising: 
receiving a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receiving a control signal from a base station” in the instant application); 
applying a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “applying a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration based on the control signal received from the base station (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration;” in fact, two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, based on the downlink control information (DCI) received from the base station in the prior art teaches the limitation of “the first configuration being different from the second configuration based on the control signal received from the base station” in the instant application); and 
transmitting the HARQ message based on timing information of the configuration based on the control signal (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timing information;” in fact, transmitting the HARQ feedback based on scheduling information, e.g., Semi-Persistent Scheduling (SPS) configuration, based on the DCI in the prior art teaches the limitation of “transmitting the HARQ message based on timing information of the configuration based on the control signal” in the instant application).  
Regarding claim 3, Babaei further teaches the method, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 4, Babaei teaches the method, further comprising: receiving the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 5, Babaei further teaches the method, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 6, Babaei further teaches the method, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 7, Babaei further teaches the method, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 8, Babaei teaches the apparatus for wireless communication of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
a memory (paragraph [0129] lines 1-14; Examiner’s Notes: memory 1512 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0129] lines 1-14; Examiner’s Notes: data processing system 1524 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
receive a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receive a control signal from a base station” in the instant application); 
apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration based on the control signal received from the base station (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration;” in fact, two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, based on the downlink control information (DCI) received from the base station in the prior art teaches the limitation of “the first configuration being different from the second configuration based on the control signal received from the base station” in the instant application); and 
transmit the HARQ message based on timing information of the configuration based on the control signal (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timing information;” in fact, transmitting the HARQ feedback based on scheduling information, e.g., Semi-Persistent Scheduling (SPS) configuration, based on the DCI in the prior art teaches the limitation of “transmit the HARQ message based on timing information of the configuration based on the control signal” in the instant application).  
Regarding claim 10, Babaei further teaches the apparatus, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 11, Babaei further teaches the apparatus, wherein the at least one processor is further configured to: receive the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 12, Babaei further teaches the apparatus, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 13, Babaei further teaches the apparatus, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 14, Babaei further teaches the apparatus, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 15, Babaei teaches the non-transitory computer-readable medium storing computer executable code, the code when executed by a processor of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE)” in the instant application; memory 1512 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “non-transitory computer-readable medium;” data processing system 1524 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) cause the processor to: 
receive a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receive a control signal from a base station” in the instant application); 
apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration based on the control signal received from the base station (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration;” in fact, two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, based on the downlink control information (DCI) received from the base station in the prior art teaches the limitation of “the first configuration being different from the second configuration based on the control signal received from the base station” in the instant application); and 
transmit the HARQ message based on timing information of the configuration based on the control signal (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timing information;” in fact, transmitting the HARQ feedback based on scheduling information, e.g., Semi-Persistent Scheduling (SPS) configuration, based on the DCI in the prior art teaches the limitation of “transmit the HARQ message based on timing information of the configuration based on the control signal” in the instant application).  
Regarding claim 17, Babaei further teaches the non-transitory computer-readable medium, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 18, Babaei further teaches the non-transitory computer-readable medium, wherein the code further causes the processor to: receive the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 19, Babaei further teaches the non-transitory computer-readable medium, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 20, Babaei further teaches the non-transitory computer-readable medium, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 21, Babaei further teaches the non-transitory computer-readable medium, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 22, Babaei teaches the apparatus for wireless communication a base station (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: base station 1542 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “apparatus for wireless communication of a base station” in the instant application), comprising: 
a memory (paragraph [0129] lines 1-14; Examiner’s Notes: memory 1552 in base station 1542 depicted in FIG. 15 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0129] lines 1-14; Examiner’s Notes: data processing system 1564 in base station 1542 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
generate a control signal including an instruction to a user equipment (UE) to apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE);” a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, the base station generating/sending a downlink control information (DCI) including a configuration with the parameter to wireless device for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “generate a control signal including an instruction to a user equipment (UE) to apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration” in the instant application); 
transmit the control signal to the UE (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, transmitting the downlink control information (DCI) the wireless device illustrated in FIG. 22 of the prior art teaches the limitation of “transmit the control signal to the UE” in the instant application); and 
receive the HARQ message from the UE based on a timing information of the configuration based on the control signal transmitted to the UE (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timing information;” in fact, receiving the HARQ feedback from the wireless device based on scheduling information, e.g., Semi-Persistent Scheduling (SPS) configuration, based on the DCI in the prior art teaches the limitation of “receive the HARQ message from the UE based on a timing information of the configuration based on the control signal transmitted to the UE” in the instant application).  
Regarding claim 24, Babaei further teaches the apparatus, wherein the control signal instructing the UE to apply the configuration is transmitted via at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “instructing the wireless device to apply the configuration;” in fact, sending control/configuration information to wireless device indicating release/deactivation information of SPS configuration via the DCI in the prior art teaches the limitation of “the control signal instructing the UE to apply the configuration is transmitted via a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal instructing the UE to apply the configuration is transmitted via at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 25, Babaei further teaches the apparatus, wherein the at least one processor is further configured to transmit, prior to transmitting the control signal, a configuration to the UE via a radio resource control (RRC) message to define different timelines for use by the UE in transmitting the HARQ message to the base station (paragraph [0201] lines 1-6; Examiner’s Notes: transmitting configuration for sending the HARQ feedback to the base station, such as transmitting Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “transmit, prior to transmitting the control signal, a configuration;” in fact, transmitting RRC message indicating configuration for the HARQ feedback, such as transmitting Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “wherein the at least one processor is further configured to transmit, prior to transmitting the control signal, a configuration to the UE via a radio resource control (RRC) message to define different timelines for use by the UE in transmitting the HARQ message to the base station” in the instant application).  
Regarding claim 26, Babaei further teaches the apparatus, wherein the control signal further includes an instruction to the UE to confirm both successful receipt of a transmission and successful receipt of content of information in the transmission (paragraph [0204] lines 18-23; Examiner’s Notes: the DCI indicating two configurations to wireless device, e.g., 1st SPS configuration to confirm successful receipt of a transmission based on the first HARQ feedback codebook and 2nd SPS configuration to confirm successful receipt of contention of information in the transmission based on the first HARQ feedback codebook, in the prior art teaches the limitation of “the control signal further includes an instruction to the UE to confirm both successful receipt of a transmission and successful receipt of content of information in the transmission” in the instant application).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 2, 9, 16, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2021/0135946) in view of Yeo et al. (US 2020/0106566).
Regarding claim 2, Babaei teaches the method without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 9, Babaei teaches the apparatus without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 16, Babaei teaches the computer readable medium without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 23, Babaei teaches the apparatus without explicitly teaching activating substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, activating a substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “a substitute timing information for the HARQ message;” in fact, determining/activating candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “activating a substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei. 
The motivation for implementing activating substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to 
Choi et al. (US 2011/0312328) is directed to various aspects of the method for selecting at least one of the first communication devices based on a predetermined interference criterion, generating a signal with an identification of the at least one selected first communication device, transmitting the signal to a second communication device, to receive an indication from the second communication device specifying whether the communication terminal should use the frequency region for data communication with the second communication device, and to carry out data communication with the second communication device using the frequency region depending on the indication;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473